FILED
                             NOT FOR PUBLICATION                              OCT 13 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CYRUS Y. KIM,                                     No. 10-35442

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00213-RHW

  v.
                                                  MEMORANDUM *
KAYLA C. STAHMAN; THOMAS S.
ZILLY,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Robert H. Whaley, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Cyrus Y. Kim appeals pro se from the district court’s judgment dismissing

his action alleging violations of his constitutional right to petition the government

and state tort law. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004) (judicial

immunity); Fry v. Melaragno, 939 F.2d 832, 835 (9th Cir. 1991) (absolute

immunity). We affirm.

      The district court properly dismissed the claims against Assistant United

States Attorney Stahman on the basis of prosecutorial immunity. See Fry, 939
F.2d at 837 (government attorneys have absolute immunity from damages liability

for performing acts “intimately associated with the judicial phase” of litigation).

      The district court properly dismissed the claims against Judge Zilly on the

basis of judicial immunity. See Meek v. County of Riverside, 183 F.3d 962, 965

(9th Cir. 1999) (explaining that “[a] judge is not deprived of immunity because he

takes actions which are in error, are done maliciously, or are in excess of his

authority”).

      The district court did not abuse its discretion by denying Kim’s motion to

reconsider because Kim failed to show grounds warranting reconsideration. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth the standard of review and grounds for

reconsideration).

      Kim’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                      10-35442